Case 1:14-cv-02887-JLK-MEH Document 320 Filed 08/28/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 14-cv-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA, on their own behalf and on
   behalf of all others similarly situated,

                Plaintiffs,
   v.

   THE GEO GROUP, INC.,

                Defendant.


          ORDER re: MOTIONS TO RESTRICT (ECF NOS. 309, 315 & 318)


          THIS MATTER, coming before the Court upon Defendant’s Motions to Restrict

   (ECF No. 309, 315 & 318), and being fully advised in the premises,

          IT IS HEREBY ORDERED that the Motions to Restrict are GRANTED. The Clerk is

   directed to place Exhibits B and K (ECF Nos. 310-1 and 310-2); Exhibits A, B and E (ECF

   Nos. 311-1, 311-2, 311-3); Exhibit V (ECF No. 314-1); and Exhibit C (ECF No. 319-1) under

   Restriction Level 1 pursuant to D.C.COLO.LCivR 7.2, limiting access thereto to the Parties and

   the Court.

          No further motions, including motions to restrict, will be entertained without the

   certification required under D.C.Colo.LCivR 7.1(a). A proposed order shall also be filed with
Case 1:14-cv-02887-JLK-MEH Document 320 Filed 08/28/20 USDC Colorado Page 2 of 2




   any future motion to restrict, and an editable copy of that proposed order shall be emailed to

   kane_chambers@cod.uscourts.gov.

           The docket in this case is becoming cluttered. So I take this opportunity to clarify my

   preferred procedure for submitting filings with exhibits. Each filing with an exhibit should

   contain a list of the exhibit(s) that accompany it as the final page of the filing (i.e., after the

   Certificate of Service). Then, each exhibit should be attached to the actual filing in CM/ECF.

   This includes any declaration in support of the filing, even if the declaration has its own

   attachments. In the case of such declarations, the declaration should be a single exhibit to the

   filing in CM/ECF and each of the attachments to the declaration should be their own exhibits

   to the filing. For example, the Exhibit List on the last page of the filing would state:

           Ex. 1: Decl. of _____, dated ___

           Ex. 2: Att. 1 to Decl. of _____, Email from ___ to ___, dated ___

           Ex. 3: Att. 2 to Decl. of _____, . . . .

   Restricted exhibits may necessarily be filed as separate entries in CM/ECF. If an exhibit has

   already been filed in the docket, the previous entry should be cited and the exhibit should not

   be re-filed unless there is a legitimate reason to do so.



         DATED this 28th day of August, 2020



                                                            JOHN L. KANE
                                                            SENIOR U.S. DISTRICT JUDGE
